UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-4868


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GARY W. ELLINGTON, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:05-cr-00083-REP-1)


Submitted:   April 14, 2011                   Decided:   June 8, 2011


Before GREGORY, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Mary E. Maguire,
Assistant Federal Public Defender, Patrick L. Bryant, Research
and Writing Attorney, Richmond, Virginia, for Appellant. Neil H.
MacBride, United States Attorney, Brandon M. Santos, Special
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Gary W. Ellington, Jr., pleaded guilty to one count of

possession of a firearm by a convicted felon/user of controlled

substance and one count of possession of marijuana.                                              He was

sentenced to a total of fifty-one months’ imprisonment and three

years   of    supervised            release.            While         on    supervised          release,

Ellington violated several conditions of his supervised release.

The district court revoked Ellington’s supervised release and

sentenced     him       to     eighteen       months         in       prison       followed       by   no

further    supervised          release.            Ellington           appeals         his     sentence,

claiming      that       the      district         court’s            sentence           was     plainly

unreasonable.           We affirm.

             This        court      will      affirm         a    sentence             imposed     after

revocation         of     supervised          release            if        it     is     not     plainly

unreasonable.           United States v. Thompson, 595 F.3d 544, 546 (4th

Cir.    2010).           The     first        step      in       this           review    requires      a

determination of whether the sentence is unreasonable.                                           United

States v. Crudup, 461 F.3d 433, 438 (4th Cir. 2006).                                               “This

initial    inquiry        takes        a    more       ‘deferential              appellate       posture

concerning issues of fact and the exercise of discretion’ than

reasonableness           review      for      [G]uidelines                 sentences.”            United

States v. Moulden, 478 F.3d 652, 656 (4th Cir. 2007) (quoting

Crudup,      461    F.3d       at      439)    (applying              “plainly           unreasonable”

standard     of     review       for       probation      revocation).                   Only    if    the

                                                   2
sentence is procedurally or substantively unreasonable does the

inquiry proceed to the second step of the analysis to determine

whether the sentence is plainly unreasonable.                                 Crudup, 461 F.3d

at 438-39.

            A         supervised          release          revocation           sentence       is

procedurally      reasonable         if    the      district      court        considered      the

advisory policy statement range based upon Chapter Seven of the

Sentencing Guidelines and the § 3553(a) factors applicable to

supervised release revocation.                   See 18 U.S.C. § 3583(e) (2006);

Crudup,    461        F.3d    at    438-40.          A    sentence        is     substantively

reasonable       if    the     district     court        stated     a    proper       basis   for

concluding the defendant should receive the sentence imposed, up

to the statutory maximum.                 Crudup, 461 F.3d at 440.                     “A court

need not be as detailed or specific when imposing a revocation

sentence as it must be when imposing a post-conviction sentence,

but   it   still       must     provide     a       statement       of    reasons      for    the

sentence     imposed.”              Thompson,        595     F.3d        at     547   (internal

quotation       marks        omitted).          After      thoroughly           reviewing      the

record,     we        conclude      that      Ellington’s           sentence          was     both

procedurally and substantively reasonable.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions          are   adequately           presented       in     the   materials



                                                3
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    4